Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 63/037359 filed June 10, 2020. However, Examiner notes the substantial breadth and brevity of the provisional application compared against the degree of detail of this current application disclosed in support of the claims at hand.

Claim Objections
Claim 11 is objected to because of the following informalities:
The second line of Claim 11 recites “e.” This is a typographical error as the further limitations of Claim 11 are not a continuation of the list in Claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.     
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the system’s receipt of a signal from a mobile device” in subsection b.i. There is confusion as to which elements of the “system” receive the “signal” (i.e. the “detector,” “kiosk,” or another element). Therefore, this limitation is indefinite. Examiner notes that amended dependent Claim 5 recites that “the input received by the detector comprises the signal from the mobile device.”
Claim 4 is dependent on Claim 1, which recites “a motion sensor configured to activate responsive to the detector detecting the presence of a vehicle at the location and the system’s receipt of a signal from a mobile device” in subsection b.i. of Claim 1. Claim 4 recites “wherein a denial signal is sent from the remote location to the kiosk responsive to a determination that the vehicle does not have authorization to access the parking facility, and wherein the motion sensor does not activate responsive to receipt of the denial signal” in the last four lines of Claim 4. The states of the motion sensor being activated or not activated are mutually exclusive, but the triggering events of each state (i.e. presence of a vehicle and authorization of a vehicle) are not mutually exclusive. The limitation that “the motion sensor does not activate responsive to receipt of the denial signal” could be interpreted as merely not triggering activation of the motion sensor. However, this interpretation is unreasonable because the effect of this limitation would be to put systems that respond to a “denial signal” with activating the motion sensor outside the scope of this claim. Thus, the broadest reasonable interpretation of “the motion sensor does not activate responsive to receipt of the denial signal” is that the receipt of the “denial signal” prohibits activation of the motion sensor. Further, such interpretation follows applicant’s remarks regarding the amendments to claim 14. Therefore, this limitation of Claim 4 creates confusion as to whether or not the motion sensor is activated when the detector detects the presence of a vehicle and the vehicle does not have authorization to access the parking facility.
Claim 8 recites “the system’s receipt of a signal from a mobile device” in subsection b. There is a lack of antecedent basis for “the system,” and therefore Claim 8 is indefinite.
Claims 2-7 are rejected based on their dependency on Claim 1.
Claims 9-15 are rejected based on their dependency on Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-15 is rejected under 35 U.S.C. 103 as being unpatentable over US-20030004792-A1 ("Townzen") in view of WPS waves hello to touchless parking ("WPS" published on June 3, 2020 by David Arminas via www.ITSinternational.com.) and US-20190110158-A1 (“Schwartz”).
Regarding Claim 1, Townzen teaches:
“A system for touchless parking facility entry” (¶46 shows “The gate controller system 22 of the third embodiment is communicably coupled to a number of components for interacting with a parking garage patron at a gate 20 of a parking garage, for controlling access into or out of the parking garage, and for monitoring activities at the gates or in and around the parking garage.”) “comprising:”
“a. a detector configured to receive input indicating the presence of a vehicle at a location” (¶46 shows “a presence detector for detecting when a person or vehicle at a gate” and “a vehicle sensor embedded in the pavement at the gate” as part of the system.);
“b. a kiosk” (Fig. 3 shows certain components, including at least elements 34, 36, and 42 combined into a kiosk. ¶43 shows that the components may be “for interacting with a parking garage patron at a gate 20 of a parking garage.”) comprising: 
“i. a motion sensor” (Fig. 3 and ¶46 shows a “motion detector” as a component of the kiosk.); and
“ii. a ticket dispenser” (Fig. 3 and ¶46 shows a “printer” as a component of the kiosk.); and
“c. a communications channel configured to transfer information between the detector and the kiosk” (¶46 shows “The gate controller system 22 of the third embodiment is communicably coupled to a number of components for interacting with a parking garage patron at a gate 20 of a parking garage, for controlling access into or out of the parking garage, and for monitoring activities at the gates or in and around the parking garage.” ¶46 shows that the components communicatively coupled include the detector (i.e. “a presence detector for detecting when a person or vehicle at a gate” and “a vehicle sensor embedded in the pavement at the gate.”) and a kiosk (i.e. the collection of at least components 34, 36, and 42 shown in Fig. 3).).
Townzen does not teach: 
“i. a motion sensor configured to activate responsive to the detector detecting the presence . . . and the system’s receipt of a signal from a mobile device; and”
“ii. a ticket dispenser configured to dispense a ticket responsive to the motion sensor detecting motion.”
WPS teaches “b. a kiosk comprising: i. a motion sensor . . . ; and ii. a ticket dispenser configured to dispense a ticket responsive to the motion sensor detecting motion” (“The solution includes a replacement touchless infrared ticket printer button for entry terminals where the customer simply waves their hand in front of the sensor for a ticket to be issued.”).
WPS does not teach that “i. [the kiosk is] configured to activate responsive to the detector detecting the presence . . . and the system’s receipt of a signal from a mobile device”
Schwartz teaches that “i. [the kiosk is] configured to activate responsive to the detector detecting the presence . . . and the system’s receipt of a signal from a mobile device”(¶48 shows that “The access device 108 may be configured to operate in the sleep mode until the access device 108 receives a signal.” ¶111 shows “Thus, when the guest is proximate to the access device and an additional control message to unlock is transmitted to the access device, the access device may be ready to receive and respond to an additional control message [(i.e. entering wake mode)].” ¶111 shows that proximity may be determined by “proximity sensors.” See also Fig. 8 and 9. Fig. 1 and ¶125 show that the “user device” can be a mobile device. ¶105 shows “ In the sleep mode, the access device may stop supplying power to any unneeded components, thereby conserving power. However, the access device in the sleep mode may not respond to signal from an external source. . . . The access device may not provide access to a hospitality service or controlled area until it cycles into its wake mode. Consequently, a guest may wait for a period of time (i.e., wait until the access device is in wake mode) in order to gain access to the hospitality service or controlled area.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine WPS with Townzen because WPS teaches that a touchless parking kiosk system, unlike the Kiosk in Townzen that may use direct contact of the patron before printing the ticket “reduces possible risk of virus cross-contamination” (WPS). Thus, combining WPS with Townzen  furthers the interest taught in WPS, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing sleep/wake states promotes energy efficiency (¶6). Schwartz also teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However, Schwartz further teaches that awakening access device upon receipt of mobile signal and proximity detection (in lieu of a timer) maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Townzen, WPS, and Schwartz teach “The system claim 1” as discussed above. Townzen further teaches that “the location comprises a location proximate the kiosk (¶46 shows “a presence detector for detecting when a person or vehicle at a gate” and “ a vehicle sensor embedded in the pavement at the gate.” Fig. 3 shows certain components, including at least elements 34, 36, and 42 (i.e. card reader, cash machine, or touch screen monitor) combined into a kiosk. ¶43 shows that the components may be “for interacting with a parking garage patron at a gate 20 of a parking garage.” ¶51 shows “A gate 20 may further comprise other devices for interacting with a patron (e.g., touch screen monitor, microphone, speaker, card reader), as described above for the third embodiment.” Therefore, the kiosk of Fig. 3 may be included in “gate 20” and be proximate such that a patron could use a touch screen monitor. Because the kiosk could be included in “gate 20” the detection of “a vehicle at a gate” of the presence detector of ¶46 includes a vehicle proximate to the kiosk.).
Regarding Claim 4, Townzen, WPS, and Schwartz teach “The system claim 1” as discussed above. Townzen further teaches that
“the detector comprises a camera configured to capture vehicle information from the vehicle at the location, and to send said information to a remote location” (¶46 shows components include “a presence detector for detecting when a person . . . at a gate, a fingerprint scanner, an eye scanner, a license plate recognition system.” ¶46 and Fig. 3 elements 40 and 44 show a toll tag scanner and two cameras. ¶38 shows use of the cameras to authenticate identity of the patron. ¶46 shows “a license plate recognition system.” ¶38 shows “the ‘virtual’ [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.”) 
“wherein the vehicle information is analyzed” (¶46 shows “a license plate recognition system.” ¶38 shows “the ‘virtual’ [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.”),
“wherein a denial signal is sent from the remote location to the kiosk responsive to a determination that the vehicle does not have authorization to access the parking facility” (¶38 shows “the “virtual” [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.” ¶46 and Fig. 3 shows that “the gate controller system 22 is communicably coupled to a remote terminal 28 via the Internet 26.” ¶46 further shows “the remote terminal 28 may monitor and control the components and devices that are communicably coupled to the gate controller system 22.” In order to “authenticate the identity,” a signal stating whether or not the identity is authenticated must be able to be sent. See also ¶15), and 
wherein [the access system] does not activate responsive to receipt of the denial signal” (¶15)
Townzen and WPS do not teach that “[the kiosk (which includes the motion sensor)] does not activate responsive to receipt of the denial signal.”
Schwartz teaches that “[the kiosk] does not activate responsive to receipt of the denial signal” (¶110-11 shows that the use that sends the “control message,” which could wake the access device, is “an authorized guest” or “a guest that is authorized.” ¶110 shows that in response to receiving the control message, the access device may permit access to controlled area. ¶113-19 shows that once the mobile device’s association with a guest that has a reservation is verified (i.e. identity is authenticated), the mobile device receives an “electronic key.” Therefore, those who have not been authenticated will not receive an “electronic key.” See also Fig. 6-7 and ¶¶103-04. Because ¶¶110-11 only shows that “an authorized guest” or “a guest that is authorized” sends the “control message” that can wake the device and permit access to the controlled area, and ¶113-19 shows that only authenticated individuals have the “electronic key” which grants access, Schwartz teaches that only authenticated users, who have an “electronic key,” can send a “control message” that awakens the access device and grants access to the control area. Therefore, those without an “electronic key,” would not be able send a control message that awakens the access device and grants access to the control area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing sleep/wake states promotes energy efficiency (¶6). Schwartz also teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However, Schwartz further teaches that awakening access device upon receipt of mobile signal and proximity detection (in lieu of a timer) maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, Townzen, WPS, and Schwartz teach “The system claim 1” as discussed above. Townzen and WPS does not teach that “the input received by the detector comprises a signal from a mobile device.”
Shwartz teaches that “the input received by the detector comprises a signal from a mobile device” (Fig. 1 and ¶33 show that the user device can be a mobile device. ¶¶110-19 show that a “control message” is sent from the users device and an electronic key can be stored on the users device. ¶111 shows that “The location[ of the authorized user] may be determined using conventional location-based technology (e.g., GPS, GNSS, Wi-Fi positioning, cell tower triangulation, proximity sensors).” See also Fig. 6-7.).
Regarding Claim 6, Townzen, WPS, and Schwartz teach “The system claim 1” as discussed above. Townzen further teaches that “the communications channel comprises a local network” (¶27 shows “a local area network” and “an intranet.”)
Regarding Claim 7, Townzen, WPS, and Schwartz teach “The system claim 1” as discussed above. Townzen further teaches that “the communications channel comprises a wireless network” (¶27 shows that “two devices may be ‘communicably coupled’ using wireless connections adapted to carry communication” and that the communication path may be “a cellular communications service” or “a satellite communication system.”).
Regarding Claim 8, Claim 8 recites “A method for touchless parking facility entry.” The elements and limitations of this method is embodied by the elements and limitations of the “system for touchless parking facility” of Claim 1. Townzen, WPS, and Schwartz teach the “system” of Claim 1 as discussed above, and therefore teach the elements and limitations of the “method” of Claim 8.
Regarding Claim 10, Townzen, WPS, and Schwartz teach “The method of claim 8” as discussed above. Schwartz further teaches the “re-locking the motion sensor after one or more of:”
“a. the motion sensor failing to detect motion for a predetermined period after its unlocking;”
“b. the detector determining adjacent is empty” (¶120 shows “Based on a determination that the mobile device is outside the threshold distance of the access device, a control message may be transmitted to the access device commanding the access device to operate in a sleep mode. The control message may command the access device to operate in the sleep mode for a longer period of time, such as to conserve battery life.”);
“c. the detector determining that the vehicle exited the location adjacent the kiosk; and”
“d. the receipt of a re-lock signal from a remote location” (¶119 shows “The application may indicate a status of the access device, such as a locked status, unlocked status, sleep mode status, or wake mode status. The mobile device may transmit a signal to the access device, such as to switch to another status or operating mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing sleep/wake states promotes energy efficiency (¶6). Schwartz also teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However, Schwartz further teaches that awakening access device upon receipt of mobile signal and proximity detection (in lieu of a timer) maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, Townzen, WPS, and Schwartz teach “The method of claim 8” as discussed above.
Townzen and WPS do not teach “e. transmitting determination information comprising the positive determination from the detector to the kiosk prior to unlocking the motion sensor.”
Schwartz teaches “e. transmitting determination information comprising the positive determination from the detector to the kiosk prior to unlocking the motion sensor” (¶111 shows that presence (i.e. within proximity) detection triggers the unlocking. See also Fig. 8-9.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing sleep/wake states promotes energy efficiency (¶6). Schwartz also teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However, Schwartz further teaches that awakening access device upon receipt of mobile signal and proximity detection (in lieu of a timer) maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 12, Townzen, WPS, and Schwartz teach “The method of claim 11” as discussed above. Townzen further teaches “the transmitting step is performed via a communication channel between the detector and the kiosk” (¶46 shows “These components shown in the third embodiment are just some of the possible components that may be communicably coupled to the gate controller system 22.”).
Regarding Claim 13, Townzen, WPS, and Schwartz teach “The method of claim 11” as discussed above. Townzen further teaches “wherein the determination information comprises vehicle information,” (¶46 shows “a license plate recognition system.” ¶38 shows “the ‘virtual’ [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.”) and “wherein the transmitting step comprises transmitting the determination information to a remote location prior [to granting access]” (¶46 shows “Being communicably coupled to the gate controller system 22 via the Internet 26, the remote terminal 28 may monitor and control the components and devices that are communicably coupled to the gate controller system 22.” ¶38 shows “the “virtual” [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.”).
Townzen and WPS do not teach “transmitting the determination information [occurs] prior to unlocking the motion sensor.”
Schwartz teaches “transmitting the determination information [occurs] prior to unlocking the motion sensor” (¶111 and Fig. 8-9.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing sleep/wake states promotes energy efficiency (¶6). Schwartz also teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However, Schwartz further teaches that awakening access device upon receipt of mobile signal and proximity detection (in lieu of a timer) maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, Townzen, WPS, and Schwartz teach “The method of claim 13” as discussed above. Townzen further teaches that “[the steps to grant access are] superseded by a denial instruction transmitted from the remote location to the kiosk” (¶38 shows “the “virtual” [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.” ¶46 and Fig. 3 shows that “the gate controller system 22 is communicably coupled to a remote terminal 28 via the Internet 26.” ¶46 further shows “the remote terminal 28 may monitor and control the components and devices that are communicably coupled to the gate controller system 22.”).
Townzen and WPS do not teach that “[the steps to grant access include] one or more of the steps of unlocking the motion sensor, detecting movement, and dispensing a ticket.”
Schwartz shows that “[the steps to grant access include] one or more of the steps of unlocking the [kiosk],” (¶¶110-19 show that only authorized users receive an electronic key and that only authorized user can wake up the access device. Therefore, being denied an electronic key will supersede the user’s ability to awaken the access device) “detecting movement, and dispensing a ticket.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing sleep/wake states promotes energy efficiency (¶6). Schwartz also teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However, Schwartz further teaches that awakening access device upon receipt of mobile signal and proximity detection (in lieu of a timer) maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, Townzen, WPS, and Schwartz teach “The method of claim 14” as discussed above. Townzen further teaches “wherein the denial instruction is transmitted responsive to analysis of the vehicle information” (¶46 shows “a license plate recognition system.” ¶38 shows “the ‘virtual’ [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.”).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over US-20030004792-A1 ("Townzen") in view of WPS waves hello to touchless parking ("WPS" published on June 3, 2020 by David Arminas via www.ITSinternational.com.), US-20190110158-A1 (“Schwartz”), and US-20130117078-A1 (Weik).
Regarding Claim 3, Townzen, WPS, and Schwartz teach “The system claim 1” as discussed above. Townzen further teaches that “the detector comprises an [in ground]inductive-loop detector” (¶46 shows “a vehicle sensor embedded in the pavement at the gate.”)
Townzen, WPS, and Schwartz do not teach that “the detector comprises an inductive-loop detector.”
Weik teaches that “the detector comprises an inductive-loop detector” (Fig. 2 and ¶116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine WPS with Townzen because WPS teaches that a touchless parking kiosk system, unlike the Kiosk in Townzen that may use direct contact of the patron before printing the ticket “reduces possible risk of virus cross-contamination” (WPS). Thus, combining WPS with Townzen furthers the interest taught in WPS, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing  sleep/wake states promotes energy efficiency (¶6). Schwartz further teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However,  Schwartz teaches that awakening access device upon receipt of mobile signal and proximity detection maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Weik with Townzen, WPS, and Schwartz because Weik teaches that loop detectors enable a presence sensor to be apart of the road (Fig. 2. See also ¶13), which is the intention of the vehicle presence sensor in Townzen (¶46). Thus, combining Weik with Townzen, WPS, and Schwartz furthers the interest taught in Townzen, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US-20030004792-A1 ("Townzen") in view of WPS waves hello to touchless parking ("WPS" published on June 3, 2020 by David Arminas via www.ITSinternational.com.), US-20190110158-A1 (“Schwartz”), and US-20040226993-A1 (“Fulcher” later granted as US6929179B2).
Regarding Claim 9, Townzen, WPS, and Schwartz teach “The method of claim 8” as discussed above. Townzen further teaches “actuating a gate responsive to [a signal]” (¶34 shows “Each gate 20 has a mechanism for moving the gate in response to a signal or signals from the gate controller system 22.”). Townzen, WPS, and Schwartz do not teach “actuating a gate responsive to dispensing a ticket.” Fulcher teaches “actuating a gate responsive to dispensing a ticket” (¶111 shows “A further optional aspect of the machine 2 is the ability to operate and control gates and other devices used to control physical access to areas.” ¶112 shows “The user is granted access to the lot upon retrieving the ticket from the dispenser (step 604)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine WPS with Townzen because WPS teaches that a touchless parking kiosk system, unlike the Kiosk in Townzen that may use direct contact of the patron before printing the ticket “reduces possible risk of virus cross-contamination” (WPS). Thus, combining WPS with Townzen and Fulcher furthers the interest taught in WPS, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing  sleep/wake states promotes energy efficiency (¶6). Schwartz further teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However,  Schwartz teaches that awakening access device upon receipt of mobile signal and proximity detection maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fulcher with Townzen, WPS, and Schwartz because Fulcher teaches that printing a ticket can enable proof of purchase (¶9), which may be necessary to leave (¶113), and that printing the ticket at the time they are dispensed reduces cost because a printed barcode is cheaper than the alternate option of magnetic strips (¶112). Thus, combining Fulcher with Townzen, WPS, and Schwartz furthers the interest taught in Fulcher, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, Townzen, WPS, and Schwartz teach “The method of claim 13” as discussed above. Townzen further teaches that “[the steps to grant access are] superseded by a denial instruction transmitted from the remote location to the kiosk” (¶38 shows “the “virtual” [(i.e. remote)] parking lot attendant in Chicago could . . .  visually authenticate the identity of a patron using a still camera image transmitted from the gate 20 by the gate controller system 22 via the Internet 26.” ¶46 and Fig. 3 shows that “the gate controller system 22 is communicably coupled to a remote terminal 28 via the Internet 26.” ¶46 further shows “the remote terminal 28 may monitor and control the components and devices that are communicably coupled to the gate controller system 22.”).
Townzen does not teach that “[the steps to grant access include] one or more of the steps of unlocking the motion sensor, detecting movement, and dispensing a ticket.”
WPS teaches that “detecting movement[ triggers] dispensing a ticket” (“The solution includes a replacement touchless infrared ticket printer button for entry terminals where the customer simply waves their hand in front of the sensor for a ticket to be issued.”).
Schwartz shows that “[the steps to grant access include] one or more of the steps of unlocking the [kiosk],” (¶¶110-19 show that only authorized users receive an electronic key and that only authorized user can wake up the access device. Therefore, being denied an electronic key will supersede the user’s ability to awaken the access device) “detecting movement, and dispensing a ticket.”
Fulcher teaches “[the steps to grant access include] one or more of the steps of unlocking the motion sensor, detecting movement, and dispensing a ticket.” (¶111 shows “A further optional aspect of the machine 2 is the ability to operate and control gates and other devices used to control physical access to areas.” ¶112 shows “The user is granted access to the lot upon retrieving the ticket from the dispenser (step 604)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine WPS with Townzen because WPS teaches that a touchless parking kiosk system, unlike the Kiosk in Townzen that may use direct contact of the patron before printing the ticket “reduces possible risk of virus cross-contamination” (WPS). Thus, combining WPS with Townzen and Fulcher furthers the interest taught in WPS, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schwartz with Townzen and WPS because Schwartz teaches (1) a system and method for controlling access to “secured or controlled areas” such as “a gated parking structure” (¶2), (2) that using a mobile device can be more user friendly than a physical access key (¶5), and (3) that utilizing  sleep/wake states promotes energy efficiency (¶6). Schwartz further teaches that cycling sleep/wake states based on fixed periods of time “may cause guests to wait for a longer period of time” (¶6). However,  Schwartz teaches that awakening access device upon receipt of mobile signal and proximity detection maintains the energy efficiency of sleep/wake states while preventing inconvenience to the user (¶111). Thus, combining Schwartz with Townzen and WPS furthers the interest taught in Schwartz, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fulcher with Townzen, WPS, and Schwartz because Fulcher teaches that printing a ticket can enable proof of purchase (¶9), which may be necessary to leave (¶113), and that printing the ticket at the time they are dispensed reduces cost because a printed barcode is cheaper than the alternate option of magnetic strips (¶112). Thus, combining Fulcher with Townzen, WPS, and Schwartz furthers the interest taught in Fulcher, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments filed 08/09/2022, with respect to Rejections under 35 U.S.C. 112(b) for Claims 10 and 13, have been fully considered and are persuasive. The rejections of Claims 10 and 13 based on 35 U.S.C. 112(b) has been withdrawn in light of the clarifying amendments to the claims.
Applicant’s arguments filed 08/09/2022, with respect to Rejections under 35 U.S.C. 103 for Claims 1-15, have been fully considered and are persuasive in part. 
Regarding Claims 1 and 8, the amendments to Claims 1 and 8 that requires both presence and mobile signal advance prosecution beyond cited references. 
Regarding Claim 3, although an “inductive loop” sensor has been  standard practice and common means of achieving the “vehicle sensor embedded in the pavement at the gate” taught in Townzen, and Paragraph 31 of the non-final office action notes McGowan teaches presence detection via “a roadway inductive loop,” the art previously applied to the claim does not expressly use the terminology “inductive loop” as stated in Claim 3. As a result, this office action is a non-final action. 
Regarding Claim 5, Claim 5 is a system claim that provides further limitation on the system of Claim 1 comprising a “detector” and a “kiosk.” The further limitation is a limitation on the “input received by the detector” to include “a signal from a mobile device.” The mobile device of Claim 5 is not a part of the claimed system. Examiner concedes that rejection language stating “A device which sends a signal with ‘a cellular communications service’ is considered a mobile device,” may have been overly broad. Applicant argues that Examiner needed to show how the input of “a signal from a mobile device” triggers the activation of the motion sensor. Although applicant has amended claims to reflect this interpretation, this interpretation of the un-amended claim language is overly narrow. Examiner looks to Claim 4 where the detector is “a camera configured to capture vehicle information from the vehicle at the location,” Claim 10 where a “re-lock signal from a remote location” is received (claim language does not specify what receives the signal however other claims link control of activation status to the detector), and Claims 11-15 where information collected by the detector is transmitted for verification and later received (claim language does not specify what receives the signal however other claims link control of activation status to the detector and collection of information to detector). Therefore, because the transmitting and receiving of detector collected information is not assigned structure, it is reasonable to interpret Claim 5 as providing means for the verification process. Further interpreting the limitation as requiring a mobile signal to trigger activation of the motion detector would be reading the specification into the claims. Thus, Townzen teaches the limitations of Claim 5 by showing that the type of “input received by the detector” includes “a signal from a mobile device” in ¶27, which shows that communication can occur via “a cellular communications service.” 
The amended Claims 1-15 are rejected under 35 U.S.C. 103 in light of additionally cited prior art of US-20190110158-A1 (“Schwartz”) and US-20130117078-A1 (Weik) as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20160032545-A1 (“Lumsden”) shows a parking gate control system activated by “an electrical switch, a motion sensor system, a vehicle detection system, or a ticket dispenser.”
US-20130006723-A1 (“McGowan”) shows several configurations of an automated ticket dispenser including presence detection via “a roadway inductive loop, magnetometer, or a motion-detecting camera.” 
US-20170309082-A1 (“Franz”) shows a parking lot kiosk that, upon detection of a vehicle’s presence or the hand gesture of a driver, extends a keypad closer towards the driver before dispensing a parking ticket. 
WO-2021194136-A1 (“Kim”) shows a mobile device waking a control mechanism that controls the locking of a door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628       
                      
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628